ICJ_159_NuclearDisarmament_MHL_PAK_2016-10-05_JUD_01_PO_10_FR.txt.                                                                                743




    OPINION INDIVIDUELLE DE Mme LA JUGE SEBUTINDE

[Traduction]

   Objet et but de la Charte des Nations Unies — Maintien de la paix et de la
sécurité internationales — Rôle de la Cour dans le règlement pacifique des
différends — Juridiction obligatoire de la Cour découlant des déclarations faites en
vertu de la clause facultative énoncée au paragraphe 2 de l’article 36 du Statut de
la Cour, et non de l’existence d’un différend — Existence d’un différend n’étant
que la condition préalable à l’exercice de la compétence — Article 38 du Statut de
la Cour — Détermination objective de l’existence d’un différend étant une
prérogative de la Cour et une question de fond, et non de forme ou de procédure —
Comportement des Parties constituant un élément de preuve pertinent — Nouvelle
condition préalable de la « connaissance, [par le défendeur], de ce que ses vues se
heurtaient à l’« opposition manifeste » du demandeur » étant formaliste et étrangère
à la jurisprudence de la Cour.


                                 Introduction

   1. J’ai voté contre le dispositif de l’arrêt car je ne saurais souscrire à la
décision de la Cour consistant à retenir la première exception du Pakis-
tan, ni au raisonnement qui la sous-tend. Selon moi, la majorité s’est, de
manière injustiﬁable, écartée de l’approche souple et discrétionnaire qui
avait jusqu’alors toujours été celle de la Cour pour déterminer l’existence
d’un diﬀérend, préférant introduire un nouveau critère strict et formaliste
— celui de la « connaissance » — qui élève le seuil requis en matière de
preuve et posera assurément problème à l’avenir. De surcroît, compte
tenu de l’importance de l’objet de la présente aﬀaire non seulement pour
les Parties en cause mais aussi pour la communauté internationale dans
son ensemble, je regrette que la Cour ait décidé d’adopter une approche
rigide ayant abouti à un règlement expéditif à ce stade précoce de la
procédure. J’exposerai mes vues plus en détail dans la présente opinion
individuelle.


                        Responsabilité du maintien
               de la paix et de la sécurité internationales

   2. S’il est un enseignement que la communauté internationale a tiré des
tragédies humaines des première et seconde guerres mondiales, c’est la
nécessité d’œuvrer de manière globale et concertée pour
     « préserver les générations futures du ﬂéau de la guerre qui deux fois
     en l’espace d’une vie humaine a inﬂigé à l’humanité d’indicibles souf-
     frances, … proclamer à nouveau notre foi dans les droits fondamen-

                                                                                195

          armes nucléaires et désarmement (op. ind. sebutinde)                       744

     taux de l’homme, dans la dignité et la valeur de la personne humaine,
     dans l’égalité de droits des hommes et des femmes, ainsi que des
     nations, grandes et petites, … créer les conditions nécessaires au
     maintien de la justice et du respect des obligations nées des traités et
     autres sources du droit international… » 1.
  3. Il convient également de rappeler le but qui a présidé de la création
des Nations Unies, à savoir
     « [m]aintenir la paix et la sécurité internationales et à cette ﬁn :
     prendre des mesures collectives eﬃcaces en vue de prévenir et d’écar-
     ter les menaces à la paix et de réprimer tout acte d’agression ou autre
     rupture de la paix, et réaliser, par des moyens paciﬁques, conformé-
     ment aux principes de la justice et du droit international, l’ajuste-
     ment ou le règlement de diﬀérends ou de situations, de caractère
     international, susceptibles de mener à une rupture de la paix » 2.
Aux termes de la Charte, même si la responsabilité du maintien de la paix
et de la sécurité internationales incombe principalement au Conseil de
sécurité 3 et, dans une moindre mesure, à l’Assemblée générale 4, la Cour
internationale de Justice, en tant qu’organe judiciaire principal de l’Orga-
nisation des Nations Unies 5, y contribue également en réglant les diﬀé-
rends entre Etats qui lui sont soumis 6 et en exerçant son rôle consultatif
conformément à la Charte et à son Statut 7. Or, aujourd’hui, le plus grand
danger qui pèse sur la paix et la sécurité internationales — et, de fait, sur
l’humanité tout entière — est la menace ou la perspective d’une guerre
nucléaire.


                    Le TNP et le désarmement nucléaire

   4. Il convient sans doute également de revenir brièvement sur le contexte
historique de l’aﬀaire. Le traité sur la non-prolifération des armes nucléaires
(TNP), qui est entré en vigueur en 1970 8 et dont les objectifs sont de préve-
nir la prolifération des armes nucléaires et la diﬀusion de la technologie y
aﬀérente, de promouvoir la coopération en ce qui concerne l’utilisation
paciﬁque de l’énergie nucléaire et de concourir au désarmement nucléaire,

   1 Charte des Nations Unies, 24 octobre 1945, Recueil des traités (RTNU), vol. 1,

p. XVI, préambule (ci-après, la « Charte »).
   2 Charte des Nations Unies, art. 1.
   3 Ibid., art. 24 1).
   4 Ibid., art. 11.
   5 Ibid., art. 92.
   6 Statut de la Cour internationale de Justice, 18 avril 1946 (ci-après, le « Statut »),

art 38.
   7 Charte des Nations Unies, art. 96, et Statut, art. 65-68.
   8 Traité sur la non-prolifération des armes nucléaires, RTNU, vol. 729, p. 161, ouvert

à la signature à Londres, Moscou et Washington le 1er juillet 1968 et entré en vigueur le
5 mars 1970.

                                                                                     196

         armes nucléaires et désarmement (op. ind. sebutinde)                      745

compte actuellement 191 Etats parties, dont la République des Iles Marshall 9.
Le Pakistan, quant à lui, n’a pas signé le TNP (arrêt, par. 17). Nonobstant
les objectifs énoncés dans ce traité, il ressort de la pratique des Etats que, au
cours de ces soixante-dix dernières années, certains ont continué à fabriquer,
acquérir, moderniser, expérimenter ou déployer des armes nucléaires, et que
la menace de l’éventuelle utilisation de ces armes va de pair avec leur déploie-
ment. De plus, la pratique des Etats montre que, loin de les proscrire en
toute circonstance, la communauté internationale a en réalité, par voie de
traité et à travers l’action du Conseil de sécurité de l’Organisation des
Nations Unies, reconnu que la menace ou l’emploi d’armes nucléaires pou-
vait même, dans certains cas, se justiﬁer.
   5. Au mois de décembre 1994, l’Assemblée générale des Nations Unies
a demandé un avis consultatif à la Cour sur la question de la licéité de la
menace ou de l’emploi d’armes nucléaires 10. La question posée par l’As-
semblée générale était assez simple : « Est-il permis en droit international
de recourir à la menace ou à l’emploi d’armes nucléaires en toute circons-
tance ? » Dans son avis, la Cour a considéré qu’il lui était demandé de
« déterminer ce qu’il en [était] de la licéité ou de l’illicéité de la menace ou
de l’emploi d’armes nucléaires » 11. Après avoir examiné le corpus de droit
international pertinent (notamment le paragraphe 4 de l’article 2 et l’ar-
ticle 51 de la Charte), ainsi que les vues d’un grand nombre d’Etats qui lui
avaient présenté des exposés écrits, elle s’est dite d’avis que :
— ni le droit international coutumier ni le droit international conven-
  tionnel n’autorisaient spéciﬁquement la menace ou l’emploi d’armes
  nucléaires 12 ;
— ni le droit international coutumier ni le droit international conven-
  tionnel ne comportaient d’interdiction complète et universelle de la
  menace ou de l’emploi des armes nucléaires en tant que telles 13 ;
— était illicite la menace ou l’emploi de la force au moyen d’armes
  nucléaires qui serait contraire à l’article 2, paragraphe 4, de la Charte
  des Nations Unies, qui ne satisferait pas à toutes les prescriptions
  de son article 51, ou qui serait incompatible avec les exigences du
  droit international humanitaire applicable dans les conﬂits armés,
  ainsi qu’avec les traités qui ont expressément trait aux armes
  nucléaires 14.

   9 La République des Iles Marshall a adhéré au TNP le 30 janvier 1995. Voir Bureau

des aﬀaires de désarmement des Nations Unies, Marshall Islands : Accession to Treaty on
the Non-Proliferation of Nuclear Weapons ; consultable en anglais à l’adresse suivante :
http://disarmament.un.org/treaties/a/npt/marshallislands/acc/washington.
   10 Nations Unies, doc. A/RES/49/75 K, 15 décembre 1994, demande d’avis consultatif

de la Cour internationale de Justice sur la légalité de la menace ou de l’emploi d’armes
nucléaires.
   11 Licéité de la menace ou de l’emploi d’armes nucléaires, avis consultatif,

C.I.J. Recueil 1996 (I), p. 238, par. 20.
   12 Ibid., p. 266, par. 105, point 2) A du dispositif.
   13 Ibid., par. 105, point 2) B du dispositif.
   14 Ibid., par. 105, points 2) C et D du dispositif.



                                                                                   197

           armes nucléaires et désarmement (op. ind. sebutinde)                       746

  6. La Cour a toutefois énoncé une exception aux conclusions qu’elle
venait de formuler (même s’il faut préciser que, sur ce point, les juges
étaient divisés à égalité de voix) 15, estimant que,
        « [a]u vu de l’état actuel du droit international, ainsi que des éléments
        de fait dont elle dispos[ait], [elle] ne p[ouvai]t … conclure de façon
        déﬁnitive que la menace ou l’emploi d’armes nucléaires serait licite
        ou illicite dans une circonstance extrême de légitime défense dans
        laquelle la survie même d’un Etat serait en cause » 16.
   7. Enﬁn, même si elle ne semble pas l’avoir fait directement en réponse
à la question posée par l’Assemblée générale, la Cour est allée plus loin en
formulant des observations qui, selon moi, constituent sa véritable contri-
bution à la paix et la sécurité dans le monde pour ce qui est des armes
nucléaires. Aux paragraphes 98 à 100 de son avis consultatif, elle a ainsi
indiqué ce qui suit :
           « Compte tenu des questions éminemment diﬃciles que soulève
        l’application à l’arme nucléaire du droit relatif à l’emploi de la force,
        et surtout du droit applicable dans les conﬂits armés, la Cour estime
        devoir examiner maintenant un autre aspect de la question posée,
        dans un contexte plus large.
           A terme, le droit international et avec lui la stabilité de l’ordre
        international qu’il a pour vocation de régir ne peuvent que souﬀrir
        des divergences de vues qui subsistent aujourd’hui quant au statut
        juridique d’une arme aussi meurtrière que l’arme nucléaire. Il s’avère
        par conséquent important de mettre ﬁn à cet état de choses : le désar-
        mement nucléaire complet promis de longue date se présente comme
        le moyen privilégié de parvenir à ce résultat.
           La Cour mesure dans ces circonstances toute l’importance de la
        consécration par l’article VI du traité sur la non-prolifération des armes
        nucléaires d’une obligation de négocier de bonne foi un désarmement
        nucléaire… La portée juridique de l’obligation considérée dépasse celle
        d’une simple obligation de comportement ; l’obligation en cause ici est
        celle de parvenir à un résultat précis — le désarmement nucléaire dans
        tous ses aspects — par l’adoption d’un comportement déterminé, à
        savoir la poursuite de bonne foi de négociations en la matière.
           Cette double obligation de négocier et de conclure concerne for-
        mellement les cent quatre-vingt-deux Etats parties au [TNP],
        c’est-à-dire la très grande majorité de la communauté internatio-
        nale… De fait, toute recherche réaliste d’un désarmement général et
        complet, en particulier nucléaire, nécessite la coopération de tous les
        Etats. » (Licéité de la menace ou de l’emploi d’armes nucléaires, C.I.J.
        Recueil 1996 (I), p. 263-264.)

   15Par sept voix contre sept, le président ayant dû faire usage de sa voix prépondérante.
   16Licéité de la menace ou de l’emploi d’armes nucléaires, avis consultatif, C.I.J.
Recueil 1996 (I), p. 266, point 2) E du dispositif.

                                                                                      198

         armes nucléaires et désarmement (op. ind. sebutinde)                      747

   8. Dans le dispositif de son avis, la Cour a ensuite estimé à l’unanimité
qu’« il exist[ait] une obligation de poursuivre de bonne foi et de mener à
terme des négociations conduisant au désarmement nucléaire dans tous
ses aspects, sous un contrôle international strict et eﬃcace » 17. L’avis
consultatif de la Cour, bien que n’étant pas juridiquement contraignant,
a été bien accueilli par l’immense majorité des Etats parties au TNP ; il a
cependant été moins favorablement reçu par les Etats dotés d’armes
nucléaires, qui considéraient que la Cour avait outrepassé sa fonction
judiciaire en donnant cet avis. En décembre 1996, l’Assemblée générale a
adopté une résolution dans laquelle elle faisait sienne la conclusion de la
Cour concernant l’existence d’« une obligation de poursuivre de bonne foi
et de mener à terme des négociations conduisant au désarmement
nucléaire dans tous ses aspects, sous un contrôle international strict et
eﬃcace », et appelant tous les Etats à engager immédiatement des négo-
ciations multilatérales en vue de parvenir à la conclusion d’une conven-
tion sur les armes nucléaires interdisant « la mise au point, la fabrication,
l’essai, le déploiement, le stockage, le transfert, la menace ou l’emploi de
ces armes » et prévoyant leur élimination 18.
   9. Hélas, depuis que la Cour a donné son avis consultatif, il y a vingt
ans de cela, la communauté internationale n’a guère progressé sur la voie
du désarmement nucléaire, et la perspective même de négociations en vue
de conclure une convention sur les armes nucléaires semble illusoire. C’est
dans ce contexte que la République des Iles Marshall a, le 24 avril 2014,
déposé une requête contre neuf Etats (la Chine, les Etats-Unis d’Amé-
rique, la Fédération de Russie, la France, l’Inde, Israël, le Pakistan,
la Corée du Nord et le Royaume-Uni de Grande-Bretagne et d’Irlande
du Nord), qui, selon elle, détiendraient actuellement pareilles armes, et
auxquels elle faisait grief d’avoir manqué à leurs obligations relatives
aux négociations concernant la cessation de la course aux arme-
ments nucléaires à une date rapprochée et le désarmement nucléaire.
Sur ces neuf Etats, seuls le Pakistan, l’Inde et le Royaume-Uni ont
formellement répondu à la requête des Iles Marshall, ces trois Etats
ayant fait une déclaration d’acceptation de la juridiction obligatoire
de la Cour en vertu du paragraphe 2 de l’article 36 du Statut (arrêt,
par. 21).

   17 C.I.J. Recueil 1996 (I), p. 267, point 2) F du dispositif.
   18 Nations Unies, doc. A/RES/51/45 M, 10 décembre 1996, avis consultatif de la Cour
internationale de Justice sur la licéité de la menace ou de l’emploi d’armes nucléaires.
Depuis le prononcé de l’avis consultatif sur les armes nucléaires, l’Assemblée générale
adopte chaque année une résolution quasiment identique. Voir les résolutions de l’As-
semblée générale 52/38 O du 9 décembre 1997 ; 53/77 W du 4 décembre 1998 ; 54/54 Q
du 1er décembre 1999 ; 55/33 X du 20 novembre 2000 ; 56/24 S du 29 novembre 2001 ;
57/85 du 22 novembre 2002 ; 58/46 du 8 décembre 2003 ; 59/83 du 3 décembre 2004 ;
60/76 du 8 décembre 2005 ; 61/83 du 6 décembre 2006 ; 62/39 du 5 décembre 2007 ;
63/49 du 2 décembre 2008 ; 64/55 du 2 décembre 2009 ; 65/76 du 8 décembre 2010 ; 66/46
du 2 décembre 2011 ; 67/33 du 3 décembre 2012 ; 68/42 du 5 décembre 2013 ; 69/43 du
2 décembre 2014 ; 70/56 du 7 décembre 2015.

                                                                                   199

          armes nucléaires et désarmement (op. ind. sebutinde)                       748

  Le seuil requis aux fins de déterminer l’existence d’un différend
             et le nouveau critère de la « connaissance »

   10. Les Iles Marshall fondaient la compétence de la Cour sur la décla-
ration qu’elles ont faite le 15 mars 2013 en vertu de la clause facultative
du paragraphe 2 de l’article 36 du Statut, et déposée le 24 avril 2013 19, et
sur celle que le Pakistan a faite le 12 septembre 1960 et déposée le 13 sep-
tembre 1960 20 (arrêt, par. 1), déclarations qui ne contenaient, selon le
demandeur, « aucune réserve pertinente en l’espèce » 21. Néanmoins, le
Pakistan a soulevé un certain nombre d’exceptions à la compétence de la
Cour, soutenant notamment qu’il n’existait pas, le 24 avril 2014, date du
dépôt de la requête, de diﬀérend d’ordre juridique entre les Parties. Les
Iles Marshall aﬃrmaient au contraire qu’il existait bel et bien un diﬀérend
au moment où elles avaient déposé leur requête, lequel avait pour objet la
« question de savoir si le Pakistan respecte ou non l’obligation que lui
impose le droit international coutumier de poursuivre de bonne foi et de
mener à terme des négociations conduisant au désarmement nucléaire » 22.
Souscrivant aux vues du Pakistan sur ce point, la Cour a retenu l’excep-
tion d’incompétence susmentionnée (ibid., par. 56). Je me permets d’ex-
primer mon désaccord avec la décision de la majorité ainsi qu’avec le
raisonnement qui la sous-tend, désaccord dont j’exposerai les raisons
dans la présente opinion individuelle. Selon moi, les éléments de preuve
qui ont été versés au dossier, s’ils sont appréciés comme il convient à
l’aune des critères bien établis dans la jurisprudence de la Cour, montrent
qu’un diﬀérend existait bel et bien entre les Parties avant le dépôt de la
requête. Je suis plus particulièrement en désaccord avec le nouveau critère
de la « connaissance » introduit par la majorité, ainsi qu’avec l’approche
formaliste et rigide que la Cour a suivie pour rechercher s’il existait ou
non un diﬀérend (ibid., par. 38-48).
   11. Le Pakistan a soulevé un certain nombre d’exceptions inter-
dépendantes liées à la question de l’existence d’un diﬀérend. Il soutenait
que la Cour n’avait pas compétence pour connaître de la demande
des Iles Marshall aux motifs que :
a) au moment du dépôt de la requête des Iles Marshall le 24 avril 2014
   ou avant cette date, il n’existait entre les Parties aucun diﬀérend d’ordre
   juridique susceptible de permettre à la Cour d’exercer sa compétence
   au regard de son Statut 23 ;

   19 Déclaration faite par les Iles Marshall en vertu de la clause facultative, 24 avril

2013, consultable à l’adresse suivante : http://www.icj-cij.org/jurisdiction/index.php?p1
=5&p2=1&p3=3&code=MH.
   20 Déclaration faite par le Pakistan en vertu de la clause facultative, 13 septembre

1960, consultable à l’adresse suivante : http://www.icj-cij.org/jurisdiction/index.php?p1=
5&p2=1&p3=3&code=PK.
   21 Requête des Iles Marshall (RIM), p. 36, par. 60.
   22 Mémoire des Iles Marshall (MIM), p. 17-18, par. 42.
   23 Contre-mémoire du Pakistan (CMP), p. 6, par. 1.8.



                                                                                     200

           armes nucléaires et désarmement (op. ind. sebutinde)                             749

b) l’existence du prétendu diﬀérend n’était établie ni dans la requête ni
   dans le mémoire des Iles Marshall 24 ;
c) le diﬀérend allégué n’était pas d’ordre juridique, puisque les demandes
   des Iles Marshall étaient fondées sur le TNP et l’avis consultatif de la
   Cour de 1996, et que le Pakistan n’était lié ni par l’un ni par l’autre 25 ;
d) la République des Iles Marshall « a[vait] manqué de présenter ses
   demandes avec suﬃsamment de clarté pour que le Pakistan puisse
   comprendre l’objet du diﬀérend allégué » 26 ;
e) les déclarations faites par des responsables marshallais lors de la réu-
   nion de haut niveau de l’Assemblée générale des Nations Unies sur le
   désarmement nucléaire, le 26 septembre 2013, et lors de la deuxième
   conférence sur l’impact humanitaire des armes nucléaires, le
   13 février 2014, ne visaient pas spécifiquement le Pakistan, ni ne préci-
   saient « l’objet d’un quelconque diﬀérend juridique opposant la Répu-
   blique des Iles Marshall à celui-ci » 27 ;
f) étant donné qu’il n’y avait pas eu de communications, consultations,
   ou négociations diplomatiques préalables entre les Iles Marshall et le
   Pakistan, il ne pouvait exister entre les Parties aucun désaccord sur un
   point de droit et, partant, aucun diﬀérend d’ordre juridique 28 ;
g) les demandes des Iles Marshall étaient artiﬁcielles et de nature conjectu-
   rale et que « la Cour n’a pas pour rôle de se prononcer sur une demande
   hypothétique ou abstraite fondée sur un préjudice théorique » 29 ;
h) les Iles Marshall n’avaient pas établi l’existence de quelque dommage
   ou préjudice concret et imminent pouvant raisonnablement être consi-
   déré comme étant dû aux actes ou omissions reprochés au Pakistan et
   susceptible de faire l’objet d’un règlement judiciaire 30 ;
i) le véritable but de la demande présentée par les Iles Marshall consistait
   à obtenir l’exécution des obligations énoncées à l’article VI du TNP,
   ainsi que « les conclusions judiciaires à caractère général qu[e la Cour]
   n’avait pas souhaité formuler dans son avis consultatif de 1996 » 31.
  12. Les Iles Marshall, pour leur part, soutenaient qu’il existait bel et
bien un diﬀérend entre les Parties au moment du dépôt de la requête 32,
   24  CMP, p. 6, par. 1.7 ; p. 6, par. 1.12 ; p. 44, par. 8.6.
   25  Ibid., p. 44, par. 8.7-8.9.
    26 Ibid., par. 8.10.
    27 Ibid., p. 45, par. 8.12-8.17 (les italiques sont de moi).
    28 Ibid., p. 48, par. 8.32.
    29 Ibid., p. 48-49, par. 8.34-8.36, citant : Cameroun septentrional (Cameroun c. Royaume–

Uni), exceptions préliminaires, arrêt, C.I.J. Recueil 1963, p. 33.
    30 CMP, p. 49, par. 8.37.
    31 Ibid., par. 8.39.
    32 MIM, p. 17, par. 42, et p. 18, par. 43, citant : Concessions Mavrommatis en Palestine,

arrêt n° 2, 1924, C.P.J.I., série A no 2, p. 11 ; Application de la convention internationale sur
l’élimination de toutes les formes de discrimination raciale (Géorgie c. Fédération de Russie),
exceptions préliminaires, arrêt, C.I.J. Recueil 2011 (I), p. 84-85, par. 30 ; et Interprétation
des traités de paix conclus avec la Bulgarie, la Hongrie et la Roumanie, première phase, avis
consultatif, C.I.J. Recueil 1950, p. 74. Voir aussi CR 2016/2, p. 29, par. 13 ; p. 34, par. 21.


                                                                                            201

          armes nucléaires et désarmement (op. ind. sebutinde)                             750

diﬀérend ayant pour objet « la question de savoir si le Pakistan respect[ait]
ou non l’obligation que lui impose le droit international coutumier de
poursuivre de bonne foi et de mener à terme des négociations conduisant
au désarmement nucléaire » 33. Elles faisaient également valoir qu’elles
avaient, à maintes reprises, appelé les Etats dotés d’armes nucléaires, y
compris le Pakistan, à respecter leurs obligations internationales et à négo-
cier en vue du désarmement nucléaire 34. Le demandeur se référait en par-
ticulier à deux de ses déclarations publiques faites en présence du Pakistan,
avant que la requête ne soit déposée. Tout d’abord, le 26 septembre 2013,
lors de la réunion de haut niveau des Nations Unies sur le désarmement
nucléaire, le ministre des aﬀaires étrangères des Iles Marshall avait appelé
« toutes les puissances nucléaires [à] intensiﬁer leurs eﬀorts pour faire face à
leurs responsabilités à l’égard d’un désarmement eﬀectif et sûr » 35. Ensuite,
le 13 février 2014, dans le cadre de la deuxième conférence sur l’impact
humanitaire des armes nucléaires, tenue à Nayarit, au Mexique, le repré-
sentant des Iles Marshall avait formulé des observations analogues 36.
   13. La République des Iles Marshall aﬃrmait que ces déclarations
publiques, tout comme d’autres, « illustr[aient] de façon parfaitement claire
la teneur [de leur] grief » 37 et qu’elles visaient « sans équivoque … tous les
Etats détenteurs d’un arsenal nucléaire, dont le Pakistan » (les italiques sont
de moi) 38. Selon le demandeur, le fait que le Pakistan ait participé à ces
conférences suﬃsait pour considérer qu’il était informé de la réclamation
des Iles Marshall 39, en particulier parce que les déclarations de ces dernières
étaient extrêmement claires concernant l’objet du diﬀérend, à savoir le
manquement des Etats dotés d’armes nucléaires à l’obligation, découlant
du TNP ou du droit international coutumier, d’engager sérieusement des
négociations multilatérales conduisant à un désarmement nucléaire. Les
Iles Marshall estimaient par ailleurs que le fondement juridique de la récla-
mation était lui aussi clairement indiqué 40. Enﬁn, le demandeur soutenait
que ses réclamations s’étaient heurtées à l’opposition manifeste du Pakis-
tan 41 en ce sens que celui-ci, tout en aﬃrmant dans des enceintes internatio-
nales, pour la forme, être déterminé à parvenir à un monde exempt d’armes
nucléaires, n’avait cessé, au niveau national, de « maint[enir] une ligne de
conduite qui consist[ait] à accroître et à améliorer ses forces nucléaires » 42.
   33 MIM, p. 17-18, par. 42.
   34 Ibid., p. 18, par. 45.
   35 Ibid., p. 18-19, par. 45, citant la déclaration de M. Phillip Muller, ministre des aﬀaires

étrangères de la République des Iles Marshall, en date du 26 septembre 2013 (les italiques
sont de moi).
   36 Ibid., p. 18-19, par. 45, citant la déclaration des Iles Marshall faite à la deuxième

conférence sur l’impact humanitaire des armes nucléaires tenue à Nayarit, au Mexique, les
13-14 février 2014.
   37 Ibid., p. 19, par. 46.
   38 Ibid.
   39 Ibid.
   40 Ibid., p. 19-20, par. 47.
   41 Ibid., p. 20, par. 48.
   42 Ibid.



                                                                                           202

          armes nucléaires et désarmement (op. ind. sebutinde)                          751

En outre, le demandeur considérait que le Pakistan avait exprimé son
opposition dans sa note verbale du 9 juillet 2014 et dans son contre-
mémoire, dans lesquels il rejetait expressément le bien-fondé desdites récla-
mations 43. Dans son arrêt, la Cour a retenu l’exception d’incompétence
soulevée par le Pakistan, selon laquelle aucun diﬀérend n’opposait les Par-
ties avant le dépôt de la requête des Iles Marshall. Avec tout le respect que
je dois à mes collègues, je suis en désaccord avec cette décision ainsi qu’avec
le raisonnement qui la sous-tend, et j’en expose les motifs dans la présente
opinion individuelle. Selon moi, les éléments de preuve versés au dossier,
s’ils sont appréciés comme il convient à l’aune des critères bien établis dans
la jurisprudence de la Cour, montrent qu’un diﬀérend, quoique naissant,
existait bel et bien entre les Parties avant le dépôt de la requête et qu’il s’est
cristallisé au cours de la procédure. Je suis particulièrement en désaccord
avec le nouveau critère de la « connaissance » introduit par la majorité, ainsi
qu’avec l’approche formaliste et rigide que la Cour a suivie pour rechercher
s’il existait ou non un diﬀérend.
   14. Premièrement, dans son arrêt, la Cour met l’accent sur la mission
qui est la sienne aux termes de l’article 38 de son Statut, à savoir régler les
diﬀérends entre Etats qui lui sont soumis (arrêt, par. 33). Dans des aﬀaires
telles que la présente, lorsque les Etats ont fait des déclarations (assorties
ou non de réserves) acceptant la juridiction obligatoire de la Cour en vertu
du paragraphe 2 de l’article 36 du Statut, celle-ci tire sa compétence de ces
déclarations et non de l’existence du diﬀérend en tant que telle. Il serait
plus juste de dire que l’existence d’un diﬀérend entre les Etats en litige n’est
qu’une condition préalable à l’exercice de cette compétence (ibid., par. 33).
   15. Deuxièmement, la Cour déﬁnit à juste titre un diﬀérend comme
« un désaccord sur un point de droit ou de fait, une contradiction, une
opposition de thèses juridiques ou d’intérêts » entre des parties (ibid.,
par. 34). Elle précise également que c’est à elle (et non aux parties) qu’il
appartient de déterminer objectivement s’il existe un diﬀérend après avoir
examiné les faits ou les éléments de preuve qui lui ont été soumis (ibid.,
par. 36), et qu’il s’agit là d’une question de fond, et non de forme ou de
procédure (ibid., par. 35). Troisièmement, il ressort de la jurisprudence de
la Cour que ni la notiﬁcation, par le demandeur, de sa réclamation au
défendeur, ni une protestation diplomatique oﬃcielle ne sont des condi-
tions préalables à la détermination de l’existence d’un diﬀérend (ibid.).
   16. Si la Cour a raison de rappeler, dans son arrêt, sa jurisprudence rela-
tive à la déﬁnition d’un « diﬀérend » et de souligner que la détermination de
l’existence d’un diﬀérend est « une question de fond, et non de forme ou de
procédure », je ne puis souscrire à l’approche suivie par la majorité ni à
l’analyse que cette dernière a eﬀectuée pour parvenir à la conclusion qu’il
n’existait pas de diﬀérend entre les Parties. Je considère non seulement que
cette approche privilégie la forme et la procédure, mais aussi qu’elle est
insuﬃsante pour traiter les aspects matériels de la réclamation du deman-

   43 CR 2016/2, p. 27-28, par. 10, citant CMP, partie 1, p. 6, par. 1.8, et partie 4, p. 14,

par. 4.5.

                                                                                        203

          armes nucléaires et désarmement (op. ind. sebutinde)                            752

deur, tels que la question du comportement du défendeur. Vu l’importance
du désarmement nucléaire pour la communauté internationale, j’estime que
cette aﬀaire n’aurait pas dû être écartée aussi facilement sur la base d’une
constatation formaliste et procédurale selon laquelle il n’existait aucun dif-
férend entre les Parties en litige. Au lieu de cela, il aurait fallu, pour recher-
cher si les Parties avaient des points de vue « nettement opposés » 44, suivre
un raisonnement accordant davantage d’importance au fond et examiner le
comportement des Etats en litige jusqu’au 24 avril 2014, voire au-delà si
nécessaire. Il ressort en eﬀet clairement de la jurisprudence de la Cour de La
Haye que celle-ci a toujours privilégié une approche souple en s’abstenant
de tout formalisme ou rigidité procédurale, et ce, déjà du temps de la Cour
permanente de Justice internationale 45. Du reste, tel a encore récemment
été le cas dans l’aﬀaire Croatie c. Serbie 46.
   17. Aux termes du paragraphe 1 de l’article 40 du Statut de la Cour et du
paragraphe 2 de l’article 38 de son Règlement, tout demandeur est tenu d’in-
diquer l’« objet du diﬀérend » dans la requête ainsi que la « nature précise de
la demande » 47. Dans leur requête comme dans leur mémoire, les
Iles Marshall ont ainsi déﬁni leur demande ou l’objet du diﬀérend comme
étant le manquement du Pakistan à l’obligation qui lui incombe à l’égard du
demandeur (ainsi qu’à l’égard d’autres Etats) « de poursuivre de bonne foi et
de mener à terme des négociations devant conduire au désarmement
nucléaire dans tous ses aspects, sous un contrôle international strict et eﬃ-
cace » 48. Il est donc faux de dire, comme le fait le Pakistan, que la Répu-
blique des Iles Marshall « a manqué de présenter ses demandes avec
suﬃsamment de clarté pour qu[’il] puisse comprendre l’objet du diﬀérend
allégué » 49. En outre, la réclamation du demandeur était manifestement
d’ordre juridique puisqu’elle avait trait au prétendu manquement du Pakis-
tan à une obligation de droit international coutumier. Quant aux questions
de l’existence et de la nature de l’obligation invoquée, ainsi que des actes
constitutifs du prétendu manquement à ladite obligation, elles relevaient
bien évidemment de l’examen de l’aﬀaire au fond 50. Il ne suﬃsait cependant

   44 Violations alléguées de droits souverains et d’espaces maritimes dans la mer des

Caraïbes (Nicaragua c. Colombie), exceptions préliminaires, arrêt, C.I.J. Recueil 2016 (I),
p. 26, par. 50.
   45 Concessions Mavrommatis en Palestine, arrêt n° 2, 1924, C.P.J.I. série A n° 2, p. 34 ;

Certains intérêts allemands en Haute-Silésie polonaise, compétence, arrêt n° 6, 1925, C.P.J.I.
série A n° 6, p. 14.
   46 Application de la convention pour la prévention et la répression du crime de géno-

cide (Croatie c. Serbie), exceptions préliminaires, arrêt, C.I.J. Recueil 2008, p. 438-441,
par. 80-85 ; Application de la convention internationale sur l’élimination de toutes les formes
de discrimination raciale (Géorgie c. Fédération de Russie), exceptions préliminaires, arrêt,
C.I.J. Recueil 2011 (I), p. 84-85, par. 30.
   47 Obligation de négocier un accès à l’océan Pacifique (Bolivie c. Chili), exception préli-

minaire, arrêt, C.I.J. Recueil 2015 (II), p. 602, par. 25 ; Compétence en matière de pêcheries
(Espagne c. Canada), compétence de la Cour, arrêt, C.I.J. Recueil 1998, p. 448, par. 29.
   48 MIM, p. 4, par. 2 ; voir aussi RIM, p. 10, par. 6.
   49 CMP, p. 44, par. 8.10.
   50 MIM, p. 21, par. 50-51.



                                                                                          204

           armes nucléaires et désarmement (op. ind. sebutinde)                              753

pas, pour démontrer l’existence d’un diﬀérend, que les Iles Marshall aient
formulé leurs demandes dans leur requête et leur mémoire — de même qu’il
ne suﬃt pas, à cet eﬀet, qu’une partie aﬃrme qu’un diﬀérend existe ou que
l’autre partie le conteste. En la présente espèce, il devait être démontré que
les demandes des Iles Marshall se heurtaient à l’opposition manifeste
du Pakistan ou qu’il existait « un désaccord sur un point de droit ou de
fait, une contradiction, une opposition de thèses juridiques ou d’intérêts »
entre les deux Parties 51, et que tel était le cas au moment du dépôt de la
requête.
   18. Comme cela ressort de sa jurisprudence, c’est à la Cour qu’il appar-
tient de déterminer, de manière objective, s’il existe ou non un diﬀérend
international entre les parties en « circonscri[vant] le véritable problème en
cause et [en] précis[ant] l’objet de la demande » 52. A cette ﬁn, la Cour doit
réaliser un examen approfondi des faits ou éléments de preuve 53. Bien que
le diﬀérend doive, en principe, exister au moment où la requête lui est
soumise 54, la Cour a, dans certains cas, fait preuve de davantage de sou-
plesse, estimant qu’il pouvait être tenu compte de faits survenus après
le dépôt de la requête. Dans l’aﬀaire relative à des Actions armées fronta-
lières et transfrontalières (Nicaragua c. Honduras), elle a ainsi conclu ce
qui suit :
         « Il peut toutefois être nécessaire, pour déterminer avec certitude
      quelle était la situation à la date du dépôt de la requête, d’examiner
      les événements, et en particulier les relations entre les Parties, pen-
      dant une période antérieure à cette date, voire pendant la période qui
      a suivi. » 55

    51 Concessions Mavrommatis en Palestine, arrêt n° 2, 1924, C.P.J.I. série A n° 2, p. 11

(les italiques sont de moi). Cela a également été conﬁrmé par la CIJ dans les aﬀaires
suivantes : Application de la convention internationale sur l’élimination de toutes les formes
de discrimination raciale (Géorgie c. Fédération de Russie), exceptions préliminaires, arrêt,
C.I.J. Recueil 2011 (I), p. 84-85, par. 30 ; Applicabilité de l’obligation d’arbitrage en vertu de
la section 21 de l’accord du 26 juin 1947 relatif au siège de l’Organisation des Nations Unies,
avis consultatif, C.I.J. Recueil 1988, p. 28-30, par. 37-44.
    52 Essais nucléaires (Australie c. France), arrêt, C.I.J. Recueil 1974, p. 262, par. 29 ;

Essais nucléaires (Nouvelle-Zélande c. France), arrêt, C.I.J. Recueil 1974, p. 466, par. 30 ;
Obligation de négocier un accès à l’océan Pacifique (Bolivie c. Chili), exception préliminaire,
arrêt, C.I.J. Recueil 2015 (II), p. 602, par. 26.
    53 Application de la convention internationale sur l’élimination de toutes les formes de

discrimination raciale (Géorgie c. Fédération de Russie), exceptions préliminaires, arrêt,
C.I.J. Recueil 2011 (I), p. 84-85, par. 30.
    54 Application de la convention internationale sur l’élimination de toutes les formes de

discrimination raciale (Géorgie c. Fédération de Russie), exceptions préliminaires, arrêt,
C.I.J. Recueil 2011 (I), p. 84-85, par. 30 ; Questions d’interprétation et d’application de
la convention de Montréal de 1971 résultant de l’incident aérien de Lockerbie (Jamahi-
riya arabe libyenne c. Royaume-Uni), exceptions préliminaires, arrêt, C.I.J. Recueil 1998,
p. 25-26, par. 43-45 ; Questions d’interprétation et d’application de la convention de Montréal
de 1971 résultant de l’incident aérien de Lockerbie (Jamahiriya arabe libyenne c. Etats-Unis
d’Amérique), exceptions préliminaires, arrêt, C.I.J. Recueil 1998, p. 130-131, par. 42-44.
    55 Actions armées frontalières et transfrontalières (Nicaragua c. Honduras), compétence

et recevabilité, arrêt, C.I.J. Recueil 1988, p. 95, par. 66.

                                                                                             205

          armes nucléaires et désarmement (op. ind. sebutinde)                          754

   19. En outre, bien que la Cour ait dit, dans les aﬀaires du Sud-Ouest
africain, que, pour qu’un diﬀérend existe, la demande d’une partie devait
se heurter à « l’opposition manifeste » de l’autre 56, un simple désaccord de
forme ou de procédure sur un point de droit ou de fait ne saurait consti-
tuer pareille opposition. Selon moi, la Cour aurait dû, conformément à la
jurisprudence qui est la sienne et qu’elle a d’ailleurs rappelée dans le pré-
sent arrêt (par. 34-37), suivre une approche privilégiant le fond en consi-
dérant que, si un Etat adopte une certaine ligne de conduite pour défendre
ses propres intérêts, et qu’un autre Etat proteste, l’opposition manifeste
de thèses ou d’intérêts se trouve établie. Le point de vue selon lequel le
comportement des parties en litige doit être pris en considération pour
déterminer s’il existe ou non un diﬀérend — point de vue auquel je
souscris — a été fort bien exposé par le juge Gaetano Morelli dans
l’opinion dissidente dont il a joint l’exposé à l’arrêt rendu dans
les aﬀaires du Sud-Ouest africain. L’extrait pertinent se lit comme
suit :
        « Pour ce qui est du désaccord sur un point de droit ou de fait, il
     faut faire remarquer que, si un tel désaccord peut accompagner et
     accompagne normalement (mais non pas nécessairement) le diﬀé-
     rend, il ne s’identiﬁe pas avec lui. En tout cas, il est tout à fait évident
     qu’un désaccord sur un point de droit ou de fait, désaccord qui pour-
     rait être même purement théorique, ne suﬃt pas pour qu’on puisse
     considérer qu’il existe un diﬀérend.
      . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
        A mon avis, un diﬀérend consiste, non pas dans un conﬂit d’inté-
     rêts en tant que tel, mais plutôt dans un contraste entre les attitudes
     respectives des parties par rapport à un certain conﬂit d’intérêts. Les
     attitudes opposées des parties, par rapport à un conﬂit d’intérêts
     donné, peuvent consister, l’une et l’autre, dans des manifestations de
     volonté par lesquelles chacune des parties exige que son propre inté-
     rêt soit réalisé. C’est le cas d’un diﬀérend résultant, d’un côté, de la
     prétention de l’une des parties et, de l’autre, de la contestation, par
     l’autre partie, d’une telle prétention. Mais il se peut aussi que l’une
     des attitudes opposées des parties consiste, non pas dans une mani-
     festation de volonté, mais plutôt dans une conduite, par laquelle la
     partie, qui adopte une telle conduite, réalise directement son propre
     intérêt. C’est le cas d’une prétention suivie, non pas de la contes-
     tation d’une telle prétention, mais d’une conduite de l’autre
     partie contraire à la même prétention. Et c’est le cas aussi où il y a,
     en premier lieu, une conduite de l’une des parties réalisant
     l’intérêt de celle-ci : conduite à laquelle l’autre partie oppose sa
     protestation. » 57

   56 Sud-Ouest africain (Ethiopie c. Afrique du Sud ; Libéria c. Afrique du Sud), exceptions

préliminaires, arrêt, C.I.J. Recueil 1962, p. 328.
   57 Ibid. ; opinion dissidente de M. le juge Morelli, partie II, p. 566-567, par. 1-2.



                                                                                        206

            armes nucléaires et désarmement (op. ind. sebutinde)                          755

   20. Aﬁn de déterminer avec certitude quelle était la situation au
moment du dépôt de la requête des Iles Marshall, il convenait d’examiner
le comportement des Parties dans la période qui avait précédé cette date
et au cours de celle qui a suivi. Premièrement, le Pakistan n’a pas commu-
niqué à la Cour le contenu de ses politiques internes concernant l’obliga-
tion de négocier au sujet du désarmement nucléaire, aﬃrmant que celles-ci
« rel[e]v[ai]ent de [s]a juridiction interne exclusive » 58. Toutefois, le com-
portement du Pakistan contre lequel les Iles Marshall protestaient dans
leur requête et leur mémoire était le « [non-respect [par lui de] l’obligation
que lui impose le droit international coutumier de poursuivre de bonne
foi et de mener à terme des négociations conduisant au désarmement
nucléaire » 59. Le défendeur, tout en ne niant pas avoir suivi pareille ligne
de conduite, s’est contenté de déclarer que ni le TNP (puisqu’il n’y est pas
partie) ni le droit international coutumier ne lui imposaient de satisfaire à
cette obligation. En outre, les Iles Marshall protestaient contre le fait que
le Pakistan ait développé, au ﬁl des années, son armement nucléaire 60,
dans le but d’« accroître et [d’]améliorer » son arsenal 61. Le demandeur
faisait valoir que ce comportement n’était pas conforme aux obligations
internationales du Pakistan de poursuivre des négociations conduisant au
désarmement nucléaire. Là encore, tout en ne contestant pas expressé-
ment avoir développé son arsenal, le Pakistan a invoqué son droit de
conserver des armements nucléaires pour des raisons de sécurité natio-
nale, et rappelé sa politique de défense nationale contre les agressions
extérieures ou les menaces de guerre 62. Il a également souligné qu’il avait
systématiquement voté en faveur des résolutions des Nations Unies pré-
conisant des négociations internationales en vue du désarmement
nucléaire 63. Les Iles Marshall soutenaient que, en dépit des habitudes de
vote du Pakistan, la ligne de conduite de ce dernier — qui consistait,
d’une part, à participer à la course aux armements nucléaires et, d’autre
part, à ne pas poursuivre de négociations multilatérales en vue du désar-
mement nucléaire — n’était pas conforme aux obligations qui lui
incombent au regard du droit international coutumier. Sans préjuger la
question de savoir si le comportement du Pakistan décrit plus haut consti-

   58   CMP, p. 5, par. 1.3 et 1.5.
   59   MIM, p. 17-18, par. 42.
   60 RIM, p. 16, par. 22, citant : Zia Mian, « Pakistan », dans Ray Acheson (dir. publ.),

Assuring Destruction Forever: Nuclear Weapon Modernization Around the World (Reaching
Critical Will — A Project of the Women’s International League for Peace and Freedom, 2012),
p. 51.
    61 RIM, p. 36, « Conclusions demandées », point a).
    62 CMP, p. 27, par. 7.42. L’article 245 de la Constitution pakistanaise est ainsi libellé :

« Les forces armées, agissant sur instruction du Gouvernement fédéral, défendent
le Pakistan contre les menaces de guerre ou agressions extérieures et, sous réserve des
dispositions de la loi, viennent en aide au pouvoir civil, lorsqu’elles ont été appelées
à le faire. La validité d’une instruction formulée par le Gouvernement fédéral en
vertu de la première clause ne pourra être mise en cause devant aucune instance
judiciaire. »
    63 Ibid., p. 8, par. 2.4.



                                                                                          207

           armes nucléaires et désarmement (op. ind. sebutinde)                             756

tuait eﬀectivement un manquement à pareilles obligations (question qui,
de toute évidence, relève de l’examen au fond), le point à trancher était de
savoir si, avant le dépôt de la requête contre le Pakistan le 24 avril 2014,
les points de vue des Parties étaient nettement opposés quant à l’exécu-
tion ou à la non-exécution de certaines obligations internationales.
   21. A cet égard, j’ai examiné les déclarations pertinentes de hauts res-
ponsables des deux Etats. Les Iles Marshall se sont expressément référées
aux déclarations qu’elles ont faites lorsqu’elles ont adhéré au TNP 64,
ainsi qu’à celles qui ont été prononcées au cours de la conférence d’exa-
men du TNP de 2010, de la réunion de haut niveau des Nations Unies sur
le désarmement nucléaire de 2013 65 et de la conférence sur l’impact huma-
nitaire des armes nucléaires de 2014 66. Elles faisaient valoir que ces décla-
rations suﬃsaient pour que tous les Etats dotés d’armes nucléaires, y
compris le Pakistan, soient informés de leur position sur la question 67.
   22. Tout d’abord, les Iles Marshall ont clairement fait connaître leurs
vues à l’ensemble des puissances nucléaires qui étaient présentes à
New York le 26 septembre 2013, lors de la réunion de haut niveau des
Nations Unies sur le désarmement nucléaire, leur ministre des aﬀaires
étrangères ayant appelé « tous les Etats dotés d’armes nucléaires à intensi-
ﬁer leurs eﬀorts pour assumer leurs responsabilités en vue d’un désarme-
ment eﬀectif réalisé en toute sécurité » 68.
   23. Ensuite, le 13 février 2014, lors de la deuxième conférence sur l’im-
pact humanitaire des armes nucléaires, tenue à Nayarit, au Mexique, les
Iles Marshall ont réaﬃrmé leur position selon laquelle les Etats dotés
d’armes nucléaires manquaient à l’obligation de négocier en vue du désar-
mement nucléaire. Elles ont fait la déclaration suivante :
      « les Iles Marshall sont convaincues que des négociations multilaté-
      rales visant à créer et à maintenir un monde dépourvu d’armes
      nucléaires auraient dû être engagées depuis longtemps. Nous esti-
      mons en eﬀet que les Etats possédant un arsenal nucléaire ne res-
      pectent pas leurs obligations à cet égard. L’obligation d’œuvrer au
      désarmement nucléaire qui incombe à chaque Etat en vertu de l’ar-
      ticle VI du traité de non-prolifération nucléaire et du droit interna-
      tional coutumier impose l’ouverture immédiate de telles négociations
      et leur aboutissement. » 69 (Les italiques sont de moi.)

    64 CR 2016/2, p. 11, par. 8 (deBrum), citant la lettre du 22 juin 1995 du représentant

permanent des Iles Marshall auprès de l’Organisation des Nations Unies, accompagnée de
l’exposé écrit du Gouvernement des Iles Marshall.
    65 MIM, p. 18, par. 45.
    66 Ibid., p. 19, par. 45.
    67 Ibid., par. 47.
    68 Ibid., p. 18-19, par. 45, citant la déclaration de M. Phillip Muller, ministre des aﬀaires

étrangères de la République des Iles Marshall, en date du 26 septembre 2013 (les italiques
sont de moi).
    69 Ibid., p. 19, par. 45 ; CR 2016/2, p. 32-33, par. 19 (Condorelli), citant la déclara-

tion des Iles Marshall, deuxième conférence sur l’impact humanitaire des armes nucléaires,
Nayarit, Mexique, 13-14 février 2014.

                                                                                            208

          armes nucléaires et désarmement (op. ind. sebutinde)                        757

   24. Selon moi, ces déclarations illustrent également l’allégation des Iles
Marshall selon laquelle les Etats dotés d’armes nucléaires, y compris le
Pakistan, sont tenus de poursuivre des négociations conduisant au désar-
mement nucléaire. Le Pakistan, connu pour être l’un des neuf Etats pos-
sédant pareilles armes 70, était représenté à chacune de ces réunions. A la
réunion du 26 septembre 2013, il l’était par S. Exc. M. Muham-
mad Nawaz Sharif, son premier ministre et, à celle du 13 février 2014, par
S. Exc. M. Aitzaz Ahmed, ambassadeur du Pakistan auprès du Mexique,
et par M. Majid Khan Lodhy, chef de chancellerie à l’ambassade du
Pakistan au Mexique. Ainsi, bien que les déclarations en question aient
été, d’une manière générale, destinées à « tous les Etats dotés d’armes
nucléaires » et que le Pakistan n’y soit pas spéciﬁquement mentionné par
les Iles Marshall, il était implicitement inclus dans la catégorie des
Etats possédant des armes nucléaires qui, selon le demandeur, « ne res-
pectent pas leurs obligations internationales consistant à mener des négo-
ciations multilatérales en vue de parvenir à un désarmement nucléaire
durable ».
   25. A mon sens, la « déclaration de Nayarit » précitée faisait assez clai-
rement référence tant à l’obligation incombant aux Etats dotés d’armes
nucléaires de négocier au sujet du désarmement nucléaire qu’à ce qui
constitue selon les Iles Marshall le fondement juridique de ladite obliga-
tion, à savoir « l’article VI du traité de non-prolifération nucléaire et [le]
droit international coutumier ». A cet égard, je suis en désaccord avec les
conclusions énoncées par la majorité au paragraphe 46 de l’arrêt. Je ne
puis souscrire à l’idée selon laquelle les Iles Marshall auraient dû, dans le
cadre de ces conférences multilatérales, désigner nommément chacune des
neuf puissances nucléaires pour que les demandes qu’elles avaient présen-
tées à leur encontre soient valables. Il convient en eﬀet d’établir une dis-
tinction entre un contexte exclusivement bilatéral, où le demandeur doit
identiﬁer le défendeur, et un contexte d’échanges ou de processus multi-
latéraux tel que celui de la présente espèce, où chaque membre de la com-
munauté internationale sait que, sur les 191 Etats parties au TNP, seuls
neuf possèdent des armes nucléaires. Soutenir que le demandeur aurait dû,
dans ses déclarations, désigner nommément chacun de ces Etats et
préciser, pour chacun d’entre eux, le comportement dont il tirait grief,
revient à privilégier la forme sur le fond. De la même manière, le fait que
la déclaration de Nayarit ait été prononcée au cours d’une conférence


   70 Depuis l’entrée en vigueur du TNP en 1970, l’Inde, le Pakistan et la Corée du Nord,

bien que n’étant pas parties à ce traité, ont réalisé des essais nucléaires. La Corée du
Nord s’est retirée du traité en 2003. On considère généralement qu’Israël, tout en lais-
sant délibérément planer l’ambiguïté, détient des armes nucléaires. Les Etats parties au
TNP qui possèdent des armes nucléaires sont les cinq membres permanents du Conseil
de sécurité de l’Organisation des Nations Unies, à savoir la Chine, les Etats-Unis d’Amé-
rique, la France, le Royaume-Uni et la Russie. (Quant à l’Allemagne, la Belgique, l’Italie,
les Pays-Bas et la Turquie, ce sont des Etats qui partagent des armes nucléaires via
l’OTAN.)

                                                                                      209

         armes nucléaires et désarmement (op. ind. sebutinde)                   758

portant sur « [la question] plus large … de l’impact humanitaire des
armes nucléaires » n’enlève rien à la clarté de cette déclaration ni à la pro-
testation que les Iles Marshall y ont exprimée contre le comportement
des Etats dotés d’armes nucléaires. Cet argument, lui aussi, est par trop
formaliste.
   26. En outre, lors de la réunion de haut niveau de l’Assemblée générale
sur le désarmement nucléaire qui s’est tenue à New York, le premier
ministre du Pakistan, S. Exc. M. Nawaz Sharif, a fait une déclaration
exposant la position particulière de son pays en la matière, position qui,
selon moi, était diamétralement opposée à celle exprimée par les
Iles Marshall. Dans cette déclaration, le premier ministre déplorait que les
objectifs liés au désarmement nucléaire et le consensus sur le mécanisme
mis en place trente-cinq ans auparavant pour y parvenir aient été écor-
nés ; rappelait l’attachement de son pays à la ﬁnalité globale d’un désar-
mement nucléaire réalisé de manière non discriminatoire et vériﬁable,
dans le respect du droit de chaque Etat à la sécurité ; et aﬃrmait que le
Pakistan conserverait sa politique de dissuasion minimale sans s’engager
dans une course aux armements 71. Le défendeur a par ailleurs avancé que
les déclarations qu’il avait faites publiquement, tant au niveau national
que dans des enceintes internationales, témoignaient de sa volonté de
négocier en vue du désarmement nucléaire. Tel est peut-être le cas, mais
en tout état de cause, les Iles Marshall ont clairement indiqué, lorsqu’elles
se sont eﬀorcées de démontrer l’existence d’une divergence de vues,
qu’elles n’avaient pas d’objection contre le discours du Pakistan en la
matière ; c’est contre le fait que celui-ci n’ait pas poursuivi de négociations
de bonne foi qu’elles protestaient. Là encore, sans préjuger la question de
savoir si le comportement du Pakistan constitue un manquement aux
obligations qui lui incombent, les faits susmentionnés montrent claire-
ment que l’une des Parties (le Pakistan) suivait une ligne de conduite
visant à défendre ses propres intérêts, laquelle se heurtait à l’opposition
de l’autre Partie (les Iles Marshall).
   27. J’ai également pris en considération la ligne de conduite que les
Parties ont adoptée après la date critique du 24 avril 2014. Or, il ressort
clairement de la note verbale du Pakistan en date du 9 juillet 2014 ainsi
que de son contre-mémoire que les Parties avaient des vues divergentes en
ce qui concerne la validité juridique des demandes des Iles Marshall, ce
qui a eu pour conséquence de cristalliser le diﬀérend. Elles étaient notam-
ment en désaccord quant à l’existence d’une obligation de droit interna-
tional coutumier imposant de poursuivre des négociations en vue du
désarmement nucléaire, et au prétendu manquement du Pakistan à cette
obligation.



   71 CMP, annexe 1 : Déclaration du 26 septembre 2013 faite par le premier ministre

Nawaz Sharif à l’occasion de la réunion de haut niveau de l’Assemblée générale sur le
désarmement nucléaire à New York.

                                                                                 210

          armes nucléaires et désarmement (op. ind. sebutinde)                          759

  Le nouveau critère de la « connaissance » aux fins de déterminer
             l’existence d’un différend est étranger
                  à la jurisprudence de la Cour

   28. A ce jour, jamais la Cour n’avait jugé que, pour qu’elle puisse
conclure à l’existence d’un diﬀérend, le demandeur devait démontrer que,
avant le dépôt de la requête, le défendeur « avait connaissance, ou ne pou-
vait pas ne pas avoir connaissance, de ce que ses vues se heurtaient à
l’« opposition manifeste » du demandeur » (arrêt, par. 38). Non seulement
ce nouveau critère est étranger à la jurisprudence établie de la Cour, mais
encore il va directement à l’encontre de ce que celle-ci a dit par le passé, et
ce, sans raison convaincante. Chaque fois qu’il lui a fallu rechercher s’il
existait ou non un diﬀérend, la Cour a souligné que ce point demandait à
être établi objectivement par elle 72 (et non par les parties), et que sa conclu-
sion à cet égard devait reposer sur un examen de fond et non de forme des
faits ou éléments de preuve qui lui avaient été présentés 73. Dans les aﬀaires
du Sud-Ouest africain, elle a ainsi catégoriquement indiqué ce qui suit :
        « La simple aﬃrmation ne suﬃt pas pour prouver l’existence d’un
     diﬀérend, tout comme le simple fait que l’existence d’un diﬀérend est
     contestée ne prouve pas que ce diﬀérend n’existe pas. Il n’est pas
     suﬃsant non plus de démontrer que les intérêts des deux parties
     à une telle aﬀaire sont en conﬂit. Il faut démontrer que la réclama-
     tion de l’une des parties se heurte à l’opposition manifeste de
     l’autre. » 74
Dans l’aﬀaire Nicaragua c. Colombie, la Cour a en outre précisé que, « si
la protestation diplomatique oﬃcielle peut constituer un moyen impor-
tant pour une partie de porter à l’attention de l’autre une prétention,
pareille protestation oﬃcielle n’est pas une condition nécessaire » 75.
   29. En introduisant le nouveau critère juridique de la « connaissance »,
la majorité a élevé le seuil requis en matière de preuve ; le demandeur mais
aussi la Cour elle-même devront désormais sonder « l’esprit » de l’Etat
défendeur pour savoir si ce dernier avait ou non connaissance du diﬀé-
rend. Selon moi, cette exigence formaliste est non seulement probléma-
tique, mais aussi en contradiction directe avec le principe énoncé dans
l’aﬀaire Nicaragua c. Colombie précitée, puisque la meilleure manière
pour le demandeur de s’assurer que le défendeur a connaissance du diﬀé-
   72 Interprétation des traités de paix conclus avec la Bulgarie, la Hongrie et la Roumanie,

première phase, avis consultatif, C.I.J. Recueil 1950, p. 74.
   73 Application de la convention internationale sur l’élimination de toutes les formes de

discrimination raciale (Géorgie c. Fédération de Russie), exceptions préliminaires, arrêt,
C.I.J. Recueil 2011 (I), p. 84-85, par. 30.
   74 Sud-Ouest africain (Ethiopie c. Afrique du Sud ; Libéria c. Afrique du Sud), exceptions

préliminaires, arrêt, C.I.J. Recueil 1962, p. 328.
   75 Violations alléguées de droits souverains et d’espaces maritimes dans la mer des

Caraïbes (Nicaragua c. Colombie), exceptions préliminaires, arrêt, C.I.J. Recueil 2016 (I),
p. 32, par. 72.

                                                                                        211

          armes nucléaires et désarmement (op. ind. sebutinde)                         760

rend est de lui adresser, d’une façon ou d’une autre, une notiﬁcation for-
melle ou une protestation diplomatique.
   30. Il convient également de noter que, au paragraphe 73 de l’arrêt rendu
en l’aﬀaire Nicaragua c. Colombie — auquel la majorité se réfère au para-
graphe 38 du présent arrêt pour justiﬁer l’introduction du nouveau critère de
la « connaissance » —, la Cour ne faisait qu’exposer l’analyse factuelle à
laquelle elle avait procédé pour déterminer s’il existait un diﬀérend dans
cette aﬀaire 76 ; elle n’énonçait pas le critère juridique applicable en la matière.
Au paragraphe précédent de ce même arrêt, elle avait d’ailleurs relevé que,
      « si la protestation diplomatique oﬃcielle peut constituer un moyen
      important pour une partie de porter à l’attention de l’autre une pré-
      tention, pareille protestation oﬃcielle n’est pas une condition néces-
      saire … la Cour, lorsqu’elle détermine s’il existe ou non un diﬀérend,
      s’attache au « fond, et non [à la] forme » » 77.
Il apparaît donc clairement que, dans cette aﬀaire, la Cour n’envisageait
pas de transformer une constatation spéciﬁque en une exigence juridique
formelle de notiﬁcation préalable. Selon moi, il serait inopportun de faire
de ce qui était manifestement une observation factuelle un critère juri-
dique strict, ce que la Cour avait alors exclu.
   31. De la même manière, l’arrêt rendu en l’aﬀaire Géorgie c. Fédération
de Russie 78, auquel il est également fait référence au paragraphe 38 du
présent arrêt pour étayer les vues de la majorité, n’était pas applicable et
doit être distingué de la présente espèce. Cette aﬀaire avait trait à l’inter-
prétation et à l’application d’un traité particulier (la convention interna-
tionale sur l’élimination de toutes les formes de discrimination raciale)
auquel la Géorgie comme la Russie étaient parties. L’article 22 de ce
traité (la clause compromissoire conférant compétence à la Cour) prévoit
expressément que, avant d’introduire une instance devant la Cour, les
parties en litige doivent d’abord tenter de régler le diﬀérend par voie de
négociation ou par d’autres moyens précisés dans la convention 79. Dans
   76 La citation exacte du paragraphe 73 est la suivante : « la Colombie savait que la

promulgation du décret 1946 et son comportement dans les espaces maritimes que la Cour
avait reconnus au Nicaragua dans son arrêt de 2012 se heurtaient à l’opposition manifeste
du Nicaragua ». Le cadre juridique applicable à la question de l’existence d’un diﬀérend est
décrit dans Violations alléguées de droits souverains et d’espaces maritimes dans la mer des
Caraïbes (Nicaragua c. Colombie), exceptions préliminaires, arrêt, C.I.J. Recueil 2016 (I),
p. 26-27, par. 49-52.
   77 Ibid., par. 72.
   78 Application de la convention internationale sur l’élimination de toutes les formes de

discrimination raciale (Géorgie c. Fédération de Russie), exceptions préliminaires, arrêt,
C.I.J. Recueil 2011 (I), p. 70.
   79 L’article 22 de la convention est ainsi libellé :

         « Tout diﬀérend entre deux ou plusieurs Etats parties touchant l’interprétation
      ou l’application de la présente Convention qui n’aura pas été réglé par voie de négo-
      ciation ou au moyen des procédures expressément prévues par ladite Convention
      sera porté, à la requête de toute partie au diﬀérend, devant la Cour internationale
      de Justice pour qu’elle statue à son sujet, à moins que les parties au diﬀérend ne
      conviennent d’un autre mode de règlement. »

                                                                                       212

        armes nucléaires et désarmement (op. ind. sebutinde)           761

cette aﬀaire, il était donc impératif que le demandeur démontrât qu’il
avait, avant de saisir la Cour, non seulement notiﬁé ses réclamations au
défendeur mais aussi que tous deux avaient tenté de négocier pour parve-
nir à un règlement. Il était donc logique que le défendeur eût formelle-
ment « connaissance » de la réclamation du demandeur avant que des
négociations puissent avoir lieu. Cette aﬀaire se distingue nettement de la
présente espèce, dans laquelle il n’existait aucune clause compromissoire
de ce type imposant des négociations préalables, une notiﬁcation formelle
ou pareille « connaissance ». Selon moi, l’aﬀaire Géorgie c. Fédération de
Russie doit donc être distinguée de la présente instance et ne pouvait être
invoquée à l’appui du critère de la « connaissance ».


                               Conclusion

   32. A la lumière des éléments examinés ci-dessus, je considère qu’il
existait, à la date du dépôt de la requête, un diﬀérend entre les Parties
concernant le manquement allégué du Pakistan à une obligation de droit
international coutumier de poursuivre de bonne foi des négociations
conduisant à un désarmement nucléaire dans tous ses aspects, sous un
contrôle international strict et eﬃcace.

                                              (Signé) Julia Sebutinde.




                                                                       213

